DETAILED ACTION
This action is responsive to the application filed 3/1/2021.
Claims 1-30 are cancelled by preliminary amendment. Claims 31-50 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 10,936,793. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application recite substantially the same subject matter as those of the ‘793 patent. The claims define inventions which are obvious variants of one another, and therefore are not patentably distinct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 31, 32, 35-40 and 43-50 are rejected under 35 U.S.C. 103 as being unpatentable over Vuong, et al., U.S. PGPUB No. 2015/0106705 (“Vuong”), in view of Gunther, U.S. PGPUB No. 2009/0226872 (“Gunther”).
Vuong teaches a system and method for an electronic grammar instruction system. With regard to Claim 1, Vuong teaches an automated grading system for string edited assessments, comprising: 
(I) an administration subsystem to (A) transmit, for electronic display (i) a string interaction problem that includes a text string in a string data structure, (ii) editing constraints defined as a blacklist of ranges in the text string that cannot be edited, (iii) instructions for each of a large plurality of students to provide an answer by editing at least a portion of the text string not included in the editing constraints, and (iv) a visual indication of the blacklist of ranges in the text string that cannot be edited ([0058]-[0059] describe that a user can select words in a displayed sentence; words which are not specified as the proper type generate an indication, where [0081] describes that users can then edit a selected word that has been selected and is of the proper type), and 
(B) receive student string edits as answers to the string interaction problem from the plurality of students ([0081] describes that the system receives edits to the displayed string in various ways, such as a user typing the edit into the interface).
Vuong, in view of Gunther teaches (II) a grading subsystem to (A) display at least the string interaction problem, (B) receive, from a human grader, a first string answer grade rule, 
Vuong teaches at [0192]-[0210] that a user encodes a sentence or paragraph problem in the system, and also encodes the grammatical role played by various phrases, which are then used to provide feedback items to users for various answers they give. Figs. 6D and 6E show exemplary feedback items displayed to users who provide specific wrong answers, each with a varying mistake identified therein.
Gunther teaches a system and method for an electronic grading system. [0258]-[0262] describe that a user is able to specify, for any of a plurality of terms a user is to enter as an answer to a problem, an edit distance threshold under which a user is credited for providing a correct answer. A user can also specify a grade reduction for an answer based on a string edit distance for the given answer determined with regard to the correct answer specified.
 Gunther also teaches (III) a distance calculation subsystem to compute string distances between each of the plurality of student string edits and each of the first and second model string edits. [0258] describes that submitted student answers can have an edit difference determined between each submitted answer and the correct answer.
Vuong, in view of Gunther teaches (IV) a feedback subsystem to (A) automatically assign the first feedback object to student answers corresponding to the student string edits computed to be within the first distance threshold of the first model string edit, and (B) automatically assign the second feedback object to student answers corresponding to the 
Vuong teaches at [0088] that the system checks user input to determine if a user inputs a correct answer; if so, a feedback item can be returned to the user. Gunther teaches at [0258]-[0262] that a user can compute string edit distances for answers, and determine feedback for user entries based on determined distances, such as by reducing a grade for an item which is within a threshold edit distance from a correct answer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gunther with Vuong. Gunther improves grading of language problems by providing methods to credit students for having a correct answer, even when the answer doesn’t exactly match due to spelling or other minor error. Therefore, one of skill in the art would seek to combine Gunther with Vuong, in order to improve the grading system by recognizing correct answers that contain minor errors and thereby making the system more accurate.
Claim 39 recites a system which carries out a method substantially the same as the method of Claim 31, and is similarly rejected.
With regard to Claim 32, Vuong teaches that the distance calculation subsystem is configured to: normalize the first model string edit by converting it to a first range edit set; normalize the second model string edit by converting it to a second range edit set; and normalize each of the plurality of student string edits by converting each student string edit to a unique student range edit set. Fig. 3B shows a user selecting a point on a word; Fig. 3C shows 
Claim 40 recites a system which carries out a method substantially the same as the method of Claim 32, and is similarly rejected.
With regard to Claim 35, Vuong teaches that each of the student string edits comprises one of: paired tags, an XML markup, an HTML markup, an RTF file, and a propriety encoding format. [0024] describes problems being implemented through markup language pages including HTML and XML.
With regard to Claim 36, Vuong teaches that each of the student string edits comprises a replacement of at least one word of the text string of the string interaction problem. Fig. 4D shows that answers are entered by replacing a selected word with a word entered by a user.
With regard to Claim 37, Vuong teaches that the first feedback object comprises one of a letter grade, a numerical grade, and a pass/fail indication. [0088] describes that the system can provide an indication of a correct answer.
With regard to Claim 38, Vuong teaches that the first feedback object comprises one of a written explanation and an audio explanation. Figs. 6D and 6E show written feedback derived from the input of the problem author.
With regard to Claim 43, Gunther teaches that the grading subsystem is configured to display the one or more student string edit answers to include only those student string edit answers for which feedback has not been assigned. P. 27, describing element 18 of Fig. 2B describes that a user can review and assign grades manually, thereby indicating a user is able to view one or more answers which have not been assigned a grade, or a grade is overridden. It 
With regard to Claim 44, Gunther teaches that the grading subsystem is configured to display the one or more student string edit answers to omit student string edit answers for which feedback has been assigned. P. 27, describing element 18 of Fig. 2B describes that a user can review and assign grades manually, indicating the system can close or otherwise not display answers which already have grades assigned thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gunther with Vuong, to provide more accurate grading.
With regard to Claim 45, Gunther teaches that the grading subsystem is configured to display the one or more student string edit answers within a change map indicator to visually indicate a location of student string edits within the text string of the string interaction problem. P. 27, describing elements 17a and 17b of Fig. 2B describe detailed reports being generated, including highlighting answer terms in each of the student’s answers. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gunther with Vuong, to provide more accurate grading.
With regard to Claim 46, Gunther teaches that all student string edit answers are indicated in the change map indicator. P. 27, describing elements 17a and 17b of Fig. 2B describe detailed reports being generated, including highlighting answer terms in each of the student’s answers. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gunther with Vuong, to provide more accurate grading.

With regard to Claim 48, Gunther teaches that the selected subset of student string edit answers are displayed for association of feedback objects. P. 27, in describing elements 17a, 17b and 18 describe displaying user answers with strings highlighted; a user can override grades manually, indicating elements can be selected in the interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gunther with Vuong, to provide more accurate grading.
With regard to Claim 49, Gunther teaches that the grading subsystem is configured to display the one or more student string edit answers within the change map indicator to include only those student string edit answers for which feedback has not been assigned. P. 27, in describing elements 17a, 17b and 18 describe displaying user answers with strings highlighted; a user can override grades manually, indicating elements are selected for which feedback is not assigned.
With regard to Claim 50, Vuong teaches that the feedback subsystem is further configured to assign a default feedback object to all student string edit answers that have not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
9/10/2021